COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                NO. 2-10-172-CV

$968.00 IN U.S. CURRENCY                                              APPELLANT
AND ELECTRONICS

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Appellant’s notice of appeal was due in the trial court May 7, 2010, but he

did not file it until May 20, 2010. See Tex. R. App. P. 9.2(b)(1), 26.1(a). On June

17, 2010, we notified appellant that we could dismiss the appeal for want of

jurisdiction if we did not receive a response showing a reasonable explanation for

the late filing of the notice of appeal. See Tex. R. App. P. 10.5(b)(1)(C), 26.3(b),




      1
       See Tex. R. App. P. 47.4.
42.3(a); Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant has not filed a response.

      A motion for extension of time is necessarily implied when an appellant

acting in good faith files a notice of appeal beyond the time allowed by rule 26.1

but within the fifteen-day period in which the appellant would be entitled to move

to extend the filing deadline under rule 26.3. See Verburgt, 959 S.W.2d at 617;

see also Tex. R. App. P. 26.1, 26.3. Even when a motion for extension is implied,

however, it is still necessary for the appellant to reasonably explain the need for

an extension. See Verburgt, 959 S.W.2d at 617. Because appellant’s notice of

appeal was untimely and he did not provide a reasonable explanation for needing

an extension of time to file, even after being given the opportunity to do so, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a); In re

J.W.M., No. 02-04-00308-CV, 2004 WL 2712195, at *1 (Tex. App.––Fort Worth

Nov. 24, 2004, no pet.) (mem. op.).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 19, 2010




                                        2